DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended claim 12 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly amended claim 12 is directed to the distinct embodiment shown in fig. 3 of printing the silver/silver chloride ink onto the second side of the polyester base layer as the reference electrode without platinum, whereas the previously examined claims are directed to the distinct embodiment shown in fig. 2 of printing silver/silver chloride ink onto the reference electrode of platinum on the first side of polyester base layer.
Species I: printing the silver/silver chloride ink onto the second side of the polyester base layer to form the reference electrode which is not formed of platinum in fig. 3 and para 0027 and 0065 of the published Specification (US 2018/0325430) (claims 12-19 read on Species I); and
Species II: printing the silver/silver chloride ink onto the reference electrode of platinum on the first side of the polyester base layer in fig. 2 and para 0026, 0044, and 0052 of the published Specification (claims 1-11 read on Species II).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-19 are withdrawn from consideration 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 has been amended to require ‘forming a protection layer over the working electrodes and the reference electrodes, partially singulating individual sensors’, followed by ‘the method further comprises printing silver/silver chloride ink over the reference electrodes before partially singulating the individual sensors’. There is no support in the Specification for ‘printing silver/silver chloride over both the references electrodes and the protection layer over the reference layer’ for how claim 11 
Claim 11 has been amended to require ‘forming a protection layer over the working electrodes and references electrodes’, followed by ‘depositing an enzyme layer over the exposed portions of the working electrodes’. There is no support in the Specification for this requirement since Applicant’s fig. 2 shows the protection layer [45] covers the exposed portions of the working and reference electrodes [24],[22] (thus rendering these portion no longer exposed), with the enzyme layer (part of electrochemical stack [50]) then over the protection layer [45] that covers the no longer exposed portions.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 has been amended to require ‘forming a protection layer over the working electrodes and references electrodes’, followed by ‘depositing an enzyme layer over the exposed portions of the working electrodes’. It is unclear as to how the protection layer [45] is formed over the exposed portions of working and reference electrodes [24],[22] (which leads to these ‘exposed portions’ no longer being exposed), 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Holker et al (US 2004/0074785) in view of Ward et al (US 2014/0296823) and Bhullar et al (US 2007/0278097).
With respect to claim 1, Holker discloses a method for fabricating a planar flexible analyte sensor [100] (abstract; fig. 1; para 0031), wherein fig. 1 depicts the method comprises sputtering a conductive layer [104] in direct contact onto a polymeric film [102] such as a polyimide base layer [102] (para 0027 and 0050), wherein the conductive layer [104] is patterned to form working electrodes and additional electrodes [104] (para 0010-0011 and 0026-0027), wherein each of the working and additional electrodes [104] (and thus the conductive layer [104]) is platinum (para 0045 and 0049), thus the platinum is sputtered to form the conductive layer [104]. Fig. 1 further depicts forming an insulating protective (i.e. dielectric) layer [106] of polyimide over the polyimide base layer [102], wherein the insulating dielectric layer [106] is formed with apertures (i.e. openings) [108] to expose portions of each of the working and additional 
However Holker is limited in that while a general teaching of cutting or singulating sensors is done before coating of functional coating layers [110],[112] (para 0034 and 0060), particulars of singulating individual sensors is not suggested.
Ward teaches a method for fabricating a planar flexible analyte sensor (abstract; para 0016), wherein figs. 4(a)-(b) depict the method comprises a layer [30] of Pt sputtered onto a polymer (such as polyimide) base layer [20], patterning the layer [30] of Pt to form working electrodes and additional electrodes [22],[24],[26], and forming an insulating dielectric layer [28] of polyimide over the polymer base layer [20], wherein the insulating dielectric layer [28] is formed with openings exposing top portions of the working electrodes and additional electrodes [22],[24],[26] (para 0016, 0038, 0041-0042, and 0082). Fig. 4(a) is a sectional view of fig. 3(a) (para 0032), with fig. 3(a) depicting partially singulating individual sensors (i.e. sensor assembly) [14] from the polymer base layer [20], wherein each sensor [14] has a tab [40] connected to the polymer base layer [20] (para 0015, 0028, 0032, 0038-0041, and 0084), and figs. 4(a)-(b) depicts an enzyme layer [36],[38] of GOX is deposited over the top portions of the working electrodes [24],[26] and coating the working electrodes [24],[26] (abstract; para 0008, 0022, 0028, 0032, and 0038-0041), the coating comprising a glucose limiting membrane deposited after the enzyme layer [36],[38] of GOX has been deposited onto the working electrodes [24],[26] (para 0069). Ward cites the advantage of partially 
It would have been obvious to one of ordinary skill in the art to incorporate partially singulating individual sensors prior as taught by Ward prior to depositing the enzyme layer and glucose limiting membrane Holker since Holker fails to specify the particulars of singulating individual sensors with respect to forming of the various functional coating layers, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Ward teaches a flexible analyte sensor similar to the flexible analyte sensor of Holker in addition to said sensor of Ward comprising similar materials as said sensor of Holker. In addition it would have been obvious to one of ordinary skill in the art to incorporate partially singulating the individual sensors as taught by Ward prior to forming of functional coating layers [110],[112] of Holker to gain the advantage of forming multiple sensors which are separated from each other to allow for overall accuracy of a sensing system.
However the combination of references Holker and Ward is further limited in that while the polyimide base layer is taught to be other polymer materials besides polyimide, the other polymer materials are not specifically suggested.
Bhullar teaches a substrate (i.e. base layer) comprising insulating material supporting an electrode system and other components for use as an analyte sensor (abstract; para 0002 and 0102), wherein the base layer is selected as a flexible polymer material such as polyimide or polyester (para 0102).
Since Bhullar recognizes the similarities of polyimide and polyester as polymer materials for flexible substrates for analyte sensors, it would have been obvious to one 
With respect to claim 2, the combination of references Holker and Ward further has Holker teaching the additional electrodes are counter electrodes, and to pair a working electrode with a counter electrode (para 0011 and 0027), with Ward teaching in figs. 3(a) and 4(a) that each working electrode (i.e. indicating electrode) [24],[26] is paired with a combined reference/counter electrode [22] (para 0014, 0041, 0070, and 0081-0082), thereby forming a working/counter electrode pair [22],[24],[26]. Fig. 4(a) also depicts the forming of the insulating dielectric layer [28] over the polymer base layer [20] comprises forming each working/counter electrode pair [22],[24],[26] with an independent selected intrapair distance between respective openings over the working electrode [24],[26] and the reference/counter electrode [22] (para 0038).
With respect to claim 3, the combination of references Holker and Ward has Holker teaching reference electrodes are includable as the additional electrodes on the planar flexible analyte sensor [100], and forming Ag/AgCl over each of the reference electrodes by a variety of methods such as printing (para 0011, 0016, 0027, and 0049), with Ward teaching in fig. 4(a) the additional electrodes [22] are reference electrodes [22], wherein Ag/AgCl ink is printed over the reference electrodes [22] (para 0038 and 0041), wherein fig. 3(a) shows the reference electrodes [22] having the Ag/AgCl ink printed prior to being partially singulating into individual sensors [14] from the polymer base layer [20] (para 0015 and 0084).
With respect to claim 4, the combination of Holker and Bhullar has Holker teaching to pattern the conductive layer [104] of platinum into the working and additional (i.e. counter and reference) electrodes [104] via laser ablation (para 0026-0027), and Bhullar teaching to pattern metal by laser ablation to eliminate undesired portions of the metal and leave desired electrical components (i.e. electrodes) (para 0190).
With respect to claims 5 and 6, the combination of references Holker and Ward has Holker teaching the printing of the Ag/AgCl is by ink jet or silk screen printing (para 0016), with Ward teaching the printing of the Ag/AgCl ink is by micro-scale, ink jet, or screen printing (para 0017, 0041, 0046, and 0081), with rotary or direct-to-object printing obvious known variants for predictably applying inks for analyte sensors.
With respect to claim 7, the combination of references Holker and Ward has Holker teaching the insulating dielectric layer [106] is polyimide and formed by printing (para 0016 and 0026), with Ward teaching the insulating dielectric layer [28] is a polymer of polyimide and deposited by printing (para 0017, 0038-0039, and 0042).
With respect to claims 8 and 9, the combination of references Holker and Ward has Holker teaching the enzyme layer [110] is printed (para 0019 and 0028), with Ward teaching the enzyme layer [36],[38] of GOX has been deposited by a variety of printing methods (para 0046), which encompass both rotary printing (such as in Advanced printing and deposition methodologies for the fabrication of biosensors and biodevices in para 0046) and aerosol printing (such as US 2012/0105528 and US 20110187798 in para 0046).
With respect to claim 10, the combination of references Holker and Bhullar has Holker teaching the polyester base layer [102] (polyester and polyimide being claim 1) undergoes a surface modification of being dispensed from a reel to provide a clean surface for the conductive layer [104] of platinum to be sputtered directly onto (para 0025-0026), with a clean surface allowing for improved or modulated adhesion of the conductive film [104] compared with a dirty or contaminated surface.
With respect to claim 11, Holker discloses a method for fabricating a planar flexible analyte sensor [100] (abstract; fig. 1; para 0031), wherein fig. 1 depicts the method comprises sputtering a conductive layer [104] in direct contact onto a polymeric film [102] such as a polyimide base layer [102] (para 0027 and 0050), wherein the conductive layer [104] is patterned to form working electrodes and additional (i.e. counter and/or reference) electrodes [104] (para 0010-0011 and 0026-0027), wherein each of the working and additional electrodes [104] (and thus the conductive layer [104]) is platinum (para 0045 and 0049), thus the platinum is sputtered to form the conductive layer [104]. Fig. 1 further depicts forming an insulating protective (i.e. dielectric) layer [106] of polyimide over the polyimide base layer [102], wherein the insulating dielectric layer [106] is formed with apertures (i.e. openings) [108] to expose portions of each of the working and additional electrodes [104] (para 0026-0027), followed by additional plating processes over the working and additional electrodes [104] to strengthen (i.e. protect) the working and additional electrodes [104] with one or more plated layers (para 0027), and then depositing an enzyme layer [110] over exposed portions of the working electrodes [104] followed by coating with a glucose limiting membrane [112] (para 0011, 0024, and 0028-0030). Holker further discloses reference electrodes are includable as the additional electrodes on the planar flexible 
However Holker is limited in that while a general teaching of cutting or singulating sensors is done before coating of functional coating layers [110],[112] (para 0034 and 0060), particulars of singulating individual sensors is not suggested.
Ward teaches a method for fabricating a planar flexible analyte sensor (abstract; para 0016), wherein figs. 4(a)-(b) depict the method comprises a layer [30] of Pt sputtered onto a polymer (such as polyimide) base layer [20], patterning the layer [30] of Pt to form working electrodes and additional electrodes [22],[24],[26], and forming an insulating dielectric layer [28] of polyimide over the polymer base layer [20], wherein the insulating dielectric layer [28] is formed with openings exposing top portions of the working electrodes and additional electrodes [22],[24],[26] (para 0016, 0038, 0041-0042, and 0082). Fig. 4(a) is a sectional view of fig. 3(a) (para 0032), with fig. 3(a) depicting partially singulating individual sensors (i.e. sensor assembly) [14] from the polymer base layer [20], wherein each sensor [14] has a tab [40] connected to the polymer base layer [20] (para 0015, 0028, 0032, 0038-0041, and 0084), and figs. 4(a)-(b) depicts an enzyme layer [36],[38] of GOX is deposited over the top portions of the working electrodes [24],[26] and coating the working electrodes [24],[26] (abstract; para 0008, 0022, 0028, 0032, and 0038-0041), the coating comprising a glucose limiting membrane deposited after the enzyme layer [36],[38] of GOX has been deposited onto the working electrodes [24],[26] (para 0069). Ward further teaches in fig. 4(a) the additional electrodes [22] are reference electrodes [22], wherein Ag/AgCl ink is printed over the reference electrodes [22] (para 0038 and 0041), wherein fig. 3(a) shows the 
It would have been obvious to one of ordinary skill in the art to incorporate partially singulating individual sensors prior as taught by Ward prior to depositing the enzyme layer and glucose limiting membrane Holker since Holker fails to specify the particulars of singulating individual sensors with respect to forming of the various functional coating layers, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Ward teaches a flexible analyte sensor similar to the flexible analyte sensor of Holker in addition to said sensor of Ward comprising similar materials as said sensor of Holker. In addition it would have been obvious to one of ordinary skill in the art to incorporate partially singulating the individual sensors as taught by Ward prior to forming of functional coating layers [110],[112] of Holker to gain the advantage of forming multiple sensors which are separated from each other to allow for overall accuracy of a sensing system.
However the combination of references Holker and Ward is further limited in that while the polyimide base layer is taught to be other polymer materials besides polyimide, the other polymer materials are not specifically suggested.
Bhullar teaches a substrate (i.e. base layer) comprising insulating material supporting an electrode system and other components for use as an analyte sensor 
Since Bhullar recognizes the similarities of polyimide and polyester as polymer materials for flexible substrates for analyte sensors, it would have been obvious to one of ordinary skill in the art to replace polyimide of the combination of references with the polyester of Bhullar as it is merely the selection of functionally similar materials for flexible substrates for analyte sensors recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.

Response to Arguments
Applicant’s Remarks on p. 7-9 filed 11/16/2021 are addressed below.

112 Rejections
Claims 1-3, 7, and 10 have been amended to provide antecedent basis; these 2nd paragraph rejections are withdrawn.

103 Rejections
Applicant’s arguments on p. 7-9 with respect to independent claims 1 and 11 have been considered but are moot because the arguments do not apply to the new reference Holker et al being applied in the current rejections.
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL A BAND/Primary Examiner, Art Unit 1794